DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 02/18/2020.
•    Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. KR10-2019-0019390, filed on 02/19/2019 has been received.

Information Disclosure Statement
	Information Disclosure Statements received 09/01/2020 and 02/18/2020 have been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: 

With regards to claim 6, the limitation “further comprises…receive recognition information” appears to have a grammatical error. The limitation should likely read “further comprises…receiving recognition information.”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 1 and 17, these claims recite the limitation “the captured image.” Independent claims 1 and 17 previously recite an image captured using the camera or previously stored in the memory. Accordingly, the image may either be captured by the camera, or an image that is simply stored and was not captured by the camera. In the instance that the 
Dependent claims 2-16 and 18-20 inherit the deficiencies of claims 1 and 17, respectively, and are thus rejected for at least the same rationale.

With regards to claim 17, this claim recites the limitation “recognizing an object included in an image captured using a camera or previously the memory.” This limitation is grammatically unclear because the limitation “previously the memory” does not make sense in this context. Based on claim 1, the examiner interprets this limitation to read “recognizing an object included in an image captured using a camera or previously stored in the memory.”
Dependent claims 18-20 inherit the deficiencies of claim 17, and are thus rejected for at least the same rationale.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-16 are directed to a machine, and claims 17-20 are directed to a process. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
storing a list, the list including one or more items designated by a user;
recognize an object included in an image captured or previously stored; 
identify a first attribute associated with the recognized object; 
identify a matching item, from among the list, that has the first attribute; and 
associate information for the identified matching item with a captured image and display the associated information.
The above limitations recite the concept of identifying objects in an image and identifying items that match the objects.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because creating a list by a user, identifying objects in an image, and matching that object to a user list for display is a sales activity. This is further illustrated in the Specification, paragraphs [0005-0007], describing how the invention addresses problems regarding product lists created for retail purposes. Additionally, paragraphs [0091-0094] of the Specification, describes “shopping mode” which is used during shopping. Independent claim 17 recites similar limitations as claim 1, and as such, independent claim 17 falls within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 17 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 1 and 17 recites additional elements, such as an electronic device, a camera, a display, a memory storing instructions, a processor, and an image captured using the camera. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 17 merely invoke such additional elements as a tool to Alice, claims 1 and 17 merely recite a commonplace business method (i.e., identifying objects in an image and identifying items that match the objects) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 11 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 17 specifying that the abstract idea of identifying objects in an image and identifying items that match the objects is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 17 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include 
Returning to independent claims 1 and 17, these claims recite additional elements, such as an electronic device, a camera, a display, a memory storing instructions, a processor, and an image captured using the camera. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 17 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 17 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 17 specifying that the abstract idea of identifying objects in an image and identifying items that match the objects is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 17 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-16 and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-16 and 18-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 3, 5, 7-16 and 19-20 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 2, 4, 6 and 18 further recite the additional elements of a first application that includes an object recognition function, a database, and an external server.  Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 2, 4, 6 and 18 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as FairWarning v. Iatric Sys.).  Likewise, these limitations specifying that the abstract idea of identifying objects in an image and identifying items that match the objects is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Step 2A, dependent claims 2-16 and 18-20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1 and 17, dependent claims 2-16 and 18-20, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., identifying objects in an image and identifying items that match the objects) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bedi et al. (US 20120062596 A1), hereinafter Bedi.

In regards to claim 1, Bedi discloses an electronic device (Bedi: [0022]), comprising: 
a camera (Bedi: [0022] and Fig. 1 – “a mobile device 105 including at least a camera 110”);
a display (Bedi: [0022] – “a mobile device 105 including…a display screen 115”);
a memory storing instructions and a list, the list including one or more items designated by a user (Bedi: [abstract] – “a predefined list of user's preferences”; [0030] – “the user ; and
a processor, operatively coupled to the camera, the display, and the memory, wherein instructions are executable by the processor to cause the electronic device to (Bedi: [0071] – “invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by, or in connection with a computer or any instruction execution system”; [0022] – “a mobile device 105 including at least a camera 110, a display screen 115”):
 recognize an object included in an image captured using the camera or previously stored in memory (Bedi: [0009-0010] – “performing real-time recognition of a plurality of items captured in a single image… capturing an image of a set of items with an image capturing component coupled to the network-enabled computing device; processing the image to identify each item of the set of items”);
identify a first attribute associated with the recognized object (Bedi: [0030] – Item Matching Service 150 takes each of the items identified by the Single Object Recognition Service 160 and uses the Item Information Repository 155 to looks up the properties and characteristics for each item“);
 identify a matching item, from among the list, that has the first attribute (Bedi: [0030] – “The Item Matching Service 150 further compares each of the items against the user preferences held in a User Preference Store 190. Matching items are later added to the Matching Items List 165”; see also [0057]); and
associate information for the identified matching item with the image captured using the camera or previously stored in the memory and display the associated information on the display (Bedi: [0058-0059] and Table 1 – “Items whose properties match the user preferences are added to the Matching Items List in step 415… dimensions of the matching segment images are used to create the overlay information for display on the mobile device… <reason>This product is recommended because ...</reason>”; [0011] – “conveying item information, based on the result of the matching, to the network-enabled computing device; and a system for overlaying the item information on the image” see also [0068]).

In regards to claim 2, Bedi discloses the apparatus of claim 1, and further discloses wherein the list is stored in association with a first application that includes an object recognition function (Bedi: [0027] – “server 140 includes several components… an Item Matching Service 150…a Single Object Recognition Service 160”; [0030-0031] – “Item Matching Service 150 further compares each of the items against the user preferences held in a User Preference Store 190…User Preference Store 190 may be a local or a remote repository”; see also [0048]).
In regards to claim 3, Bedi discloses the apparatus of claim 2, and further discloses wherein the instructions are executable by the processor to cause the electronic device to: receive a product list managed by a second application associated with a product purchase function (Bedi: [0061] – “information about every product purchased by a consumer is stored in an on-line secure shopping history system which also may store the date the consumer purchased the products”; the examiner notes the secure shopping history system is the second application); and 
update the list including the one or more items based in part on the received product list (Bedi: [0061] – “information about every product purchased by a consumer is stored…On-line purchases may also be registered. In a store, purchases are registered by having the consumer scanning the receipts or the products bar code or through the integration at a point-of-sale”).

In regards to claim 6, Bedi discloses the apparatus of claim 1, and further discloses wherein recognizing the object included in the image further comprises: transmitting the captured image to an external server; and receiving recognition information for the object from the external server (Bedi: [0042] – “the mobile application transfers the captured live camera image to the Image Processing System located on a server 140”; [0060] – “overlay information is then transmitted over the network to the mobile device at step 425”; [0064] – “overlay information received from the server”).

In regards to claim 7, Bedi discloses the apparatus of claim 1, and further discloses wherein recognizing the object included in the image further comprises: executing image processing on the captured image to extract information including at least one of a contour, shape, or feature point of the object; and generate recognition information for the object based on the extracted information (Bedi: [0045-0046] – “Each pixel in the image is compared with the pixels surrounding it to determine similarities or differences in properties such as in color as one of the compared parameters. Significant changes in these properties are used to identify the outline of products or their label in the image…The pixels that fall within a given outline, identified in step 310, represent the pixels for an individual item or product”; [0048] – “the Single Object Recognition Service 160 is invoked to analyze the individual item images. The 

In regards to claim 8, Bedi discloses the apparatus of claim 1, and further discloses wherein the matching item is identified when a first prespecified category of the matching item matches a second prespecified category of the recognized object (Bedi: [0038] – “preferences for products and items. For example, in the case of food products, these could be a preference for organic products and items with less than a certain level of fat content” (e.g., “food”, “organic”, and low fat are all prespecified categories); [0057] – “The user's preferences are compared in step 410 against the item properties to identify the items which match the user's preferences. For example a user might have specified a preference for organic food. This preference is compared against the properties of the identified items, wherein each food item would have an organic status property”).

In regards to claim 11, Bedi discloses the apparatus of claim 1, and further discloses wherein the matching item is identified when the matching item has a second attribute or a third attribute of the recognized object (Bedi: [0038] – “preferences for products and items. For example, in the case of food products, these could be a preference for organic products and items with less than a certain level of fat content” (e.g., “food”, “organic”, and low fat are a first, second, and third attribute); [0057] – “The user's preferences are compared in step 410 against the item properties to identify the items which match the user's preferences. For example a user might have specified a preference for organic food. This preference is compared against the 

In regards to claim 12, Bedi discloses the apparatus of claim 1, and further discloses wherein the first attribute is a name of the recognized object (Bedi: [0061] – “overlay information transmitted to the user may be enriched with information on products which are regularly consumed by the user and which are about to run out at the user personal store at home or in other storage environments. To achieve this, information about every product purchased by a consumer is stored in an on-line secure shopping history system which also may store the date the consumer purchased the products…During the user's preference matching process, the user's shopping history is searched…Based on previous purchases an estimate of the next purchase date is used to provide back with the augmented reality information an indication of when the user might run out of that product” (e.g., in this instance the specific product is matched and therefore the name (see also Table 1, disclosing the name); see also [0029]).

In regards to claim 13, Bedi discloses the apparatus of claim 12, and further discloses wherein the instructions are executable by the processor to cause the electronic device to: apply a visual effect to the recognized object on the display after identifying the matching item (Bedi: [0067] – “the overlay figure is in the form of a rectangle having a size matching the dimension of the item in the overlay information. In various implementations, more sophisticated polygon shapes could also be use to create a detailed outline overlay around the selected item on the screen” see also [0071]).

In regards to claim 14, Bedi discloses the apparatus of claim 1, and further discloses wherein the first attribute used to identify the matching item includes one of a current location of the electronic device and a current date (Bedi: [0051] – “the search and comparison operation could be narrowed down to a limited set of operations by using the location of the user with the mobile device as an information to reduce the number of items that require querying”; [0061] – “store the date the consumer purchased the products…Based on previous purchases an estimate of the next purchase date is used to provide back with the augmented reality information an indication of when the user might run out of that product”).

In regards to claim 15, Bedi discloses the apparatus of claim 1, and further discloses wherein the instructions are executable by the processor to cause the electronic device to: display recommendation information that is associated with the recognized object or associated with the first attribute (Bedi: [0058-0059] and Table 1 – “Items whose properties match the user preferences are added to the Matching Items List in step 415… dimensions of the matching segment images are used to create the overlay information for display on the mobile device… <reason>This product is recommended because ...</reason>”).

In regards to claim 16, Bedi discloses the apparatus of claim 1, and further discloses wherein the instructions are executable by the processor to cause the electronic device to: execute an application that is associated with the identified matching item, based at least in part on the first attribute (Bedi: [0064] – “The overlay information received from the server at step 425 is parsed by the mobile device in step 505. The augmented reality mobile application 125 uses an API to render and overlay this information on top of the camera screen”; [0058-0059] 

In regards to claim 17, claim 17 is directed to a method. Claim 17 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards an apparatus. The apparatus of Bedi discloses the limitations of claim 1 as noted above. Bedi further discloses a method (Bedi: [abstract]). Claim 17 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 18-20, all the limitations in method claims 18-20 are closely parallel to the limitations of apparatus claims 2, 8, and 11 analyzed above and rejected on the same bases.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi, in view of Hiranandani et al. (US 20180121988 A1), hereinafter Hiranandani.

In regards to claim 4, Bedi discloses the apparatus of claim 1, and further discloses wherein a database is stored in the memory (Bedi: [0031] – “information can be stored within User Preference store 190 in a variety of manners. For example, information can be stored within a database structure”),
yet Bedi does not explicitly disclose the database storing scores of user preferences associated with each of the one or more items, and attributes of each of the one or more items, and wherein the instructions are executable by the processor to cause the electronic device to: detect multiple matched items having the first attribute and display the multiple matched items on the display, wherein the multiple matched items are sorted into an arrangement for display by reference to information stored in the database. However, Hiranandani teaches a similar augmented reality method (Hiranandani: [abstract]), including
the database storing scores of user preferences associated with each of the one or more items, and attributes of each of the one or more items (Hiranandani: [0032] – “the product recommendation system compares the three-dimensional features of the augmented product to a candidate product to determine a style similarity between the augmented product and candidate product that the product recommendation system may recommend to the user. If the augmented product is a chair with arms, legs, and an arched back, a candidate product with the same attributes would have a higher similarity than a candidate product of a chair with no arms and a flat back”; [0042] – “‘candidate product’ refers to a product that is different than an augmented product but is nevertheless a product that the user may be interested in obtaining”; see also [0060], [0103]), and
wherein the instructions are executable by the processor to cause the electronic device to: detect multiple matched items having the first attribute and display the multiple matched items on the display, wherein the multiple matched items are sorted into an arrangement for display by reference to information stored in the database (Hiranandani: [0032] – “If the augmented product is a chair with arms, legs, and an arched back, a candidate product with the same attributes would have a higher similarity than a candidate product of a chair with no arms and a flat back” (e.g., they both match the first attribute of “chair”); [0118] – “the product recommendation system 120 selects one or more of the recommendation images based on an overall score ranking…select a given number of the ranked product recommendation images. For example, if 50 product recommendation images are produced, the system operator may…configure the product recommendation system 120 to select the top 5 or 10 images for providing to the user 101”; see also [0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple matched item features of Hiranandani in the apparatus of Bedi because Bedi already discloses analyzing multiple items and Hiranandani is merely demonstrating that the analysis can be as to whether the multiple items match a first attribute. Additionally, it would have been obvious to have included the database storing scores of user preferences associated with each of the one or more items, and attributes of each of the one or more items, and wherein the instructions are executable by the processor to cause the electronic device to: detect multiple matched items having the first attribute and display the multiple matched items on the display, wherein the multiple matched items are sorted into an arrangement for display by reference to information stored in the database as taught by Hiranandani because product matching and displays are well-known and the use of it in a product matching augmented reality system would have provided users with product 

In regards to claim 5, Bedi/ Hiranandani teaches the apparatus of claim 4. Bedi further discloses wherein the instructions are executable by the processor to cause the electronic device to: in response to detecting a prespecified user input associated with the item, update the database according to the prespecified user input (Bedi: [0038] – “the user interacts with the mobile augmented reality application to select and specify his/her preferences for products and items. For example, in the case of food products, these could be a preference for organic products and items with less than a certain level of fat content…Subsequently, the user may invoke this step to update the preferences at any time”; see also [0031]).

In regards to claim 9, Bedi discloses the apparatus of claim 1, 
yet Bedi does not explicitly disclose wherein when multiple matched items having the first attribute are detected, the identified matching item is sorted among the multiple matched items based on a second attribute of the recognized object, different from the first attribute matching the identified attribute. However, Hiranandani teaches a similar augmented reality method (Hiranandani: [abstract]), including
wherein when multiple matched items having the first attribute are detected, the identified matching item is sorted among the multiple matched items based on a second attribute of the recognized object, different from the first attribute matching the identified attribute (Hiranandani: [0032] – “If the augmented product is a chair with arms, legs, and an arched back, a candidate product with the same attributes would have a higher similarity than a candidate 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple matched item features of Hiranandani in the apparatus of Bedi because Bedi already discloses analyzing multiple items and Hiranandani is merely demonstrating that the analysis can be as to whether the multiple items match a first and second attribute. Additionally, it would have been obvious to have included wherein when multiple matched items having the first attribute are detected, the identified matching item is sorted among the multiple matched items based on a second attribute of the recognized object, different from the first attribute matching the identified attribute as taught by Hiranandani because product matching and displays are well-known and the use of it in a product matching augmented reality system would have provided users with product recommendations that account for the environment in which the user will use the product (Hiranandani: [0004-0005]).

In regards to claim 10, Bedi/Hiranandani discloses the apparatus of claim 9, 
yet Bedi does not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute. However, Hiranandani teaches a similar augmented reality method (Hiranandani: [abstract]), including
wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute (Hiranandani: [0034-0035] – “After creation of the recommendation images, in certain examples, the product recommendation system determines the color compatibility of the recommendation images…the product recommendation system uses both the color score and the similarity score to determine an overall score for the recommendation images”; [0118] – “product recommendation system 120 then determines which among the set of recommendation images have the highest overall score by examining the ranking…the product recommendation system 120 may be configured to only select the single, highest-ranked recommendation image”; see also [0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple matched item features of Hiranandani in the apparatus of Bedi because Bedi already discloses analyzing multiple items and Hiranandani is merely demonstrating that the analysis can be as to a first and second attribute. Additionally, it would have been obvious to have included wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute as taught by Hiranandani because product matching and displays are well-known and the use of it in a product matching augmented reality 
The examiner notes: The limitation “when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute,” is conditional and does not specify what happens when the count is less than a prespecified count, accordingly this limitation is granted little to no patentable weight.




Conclusion
Zises (US 10275825 B2) teaches an image analysis method for pinpointing items on a shelf. The pinpointed items are items a user has added to a shopping list. The shape of the items is outlined within a camera interface.
Klein et al. (US 20140100996 A1) teaches an augmented reality shopping display. The display of items includes augmented reality markers which are outlines of items. 
NPL Reference U teaches an application for shopping with augmented reality. Items are detected by a smartphone camera and information such as price, ratings, and recipes are superimposed over the items. The application guides a user through a shopping list.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625